DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on June 20, 2022.  In particular, claim 1 was amended to state that there are two types of styrene-butadiene rubbers.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al (US 4,929,679) in view of Nakai et al (US 4,786,677) and Stubblefield et al (WO 2013/040425).
	Regarding claim 1, Akita teaches a rubber composition for use in a tire tread (Abstract) which comprises two kinds of styrene-butadiene rubber (Abstract).
	The composition contains 100 parts by mass of a diene rubber (Examples) which contains
10 to 60 % of a natural rubber (col. 3, lines 25-30)
5 to 30 % of a first SBR (col. 2, lines 40-45) which is solution polymerized and has a styrene content of 35-60 % styrene (col. 2, lines 30-35)
15 to 40 % of a second SBR (col. 2, lines 65-67) which is solution polymerized and has a styrene content of 5 to 20 % (col. 2, lines 50-55)
Therefore, the total amount of SBR can be calculated to range from 20 to 70 %
5 to 30 % of a butadiene rubber (col. 3, lines 9-15)
Given the amounts of natural rubber and butadiene rubber, the ratio of NR/BR can be calculated to range from 20 to 0.33 which overlaps the claimed range.
Akita teaches that the composition contains oil in the amount of 20 parts by weight (Table 3).
Akita teaches that the only filler is a carbon black (therefore 100% of the filler is carbon black) in the amount of 50 parts by weight (Table 3).
Akita fails to teach a) the nitrogen specific surface area of the carbon black and while Akita teaches that the composition contains vulcanizing agents such as sulfur (Table 3) and accelerators (col. 6, lines 5-15) it fails to teach b) that the ratio of the sulfur to accelerator range is 0.8 or less.
Regarding a) above, Nakai teaches a rubber composition which comprises 35 to 100 parts of a carbon black filler (Abstract).  The carbon black has a nitrogen specific surface area which ranges from 70 to 185 m2/g (Abstract). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the carbon black of Akita have the nitrogen surface area as taught by Nakai.  One would have been motivated to do so in order to receive the expected benefit of balancing a high abrasion resistance with processability (Nakai, col. 2, line 65 – col. 3, line 10).
Regarding b) above, Stubblefield teaches a rubber composition for tire treads which is cured with an ultra-efficient sulfur curing system which incorporates sulfur and accelerator in a ratio of 0.02 to 0.2 (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the curing system of Akita have the sulfur/accelerator ratio of 0.02 to 0.2 as taught by Stubblefield.  One would have been motivated to do so in order to receive the expected benefit of having a curing system which is ultra-efficient and provides desirable properties (Stubblefield, [0061]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al (US 4,929,679) in view of Nakai et al (US 4,786,677), Stubblefield et al (WO 2013/040425) and Miyazaki (US 2013/0331498).
The discussion regarding Akita, Nakai and Stubblefield in paragraph 4 above is incorporated here by reference.
Regarding claim 4, Akita teaches that the rubber composition is used in a tire tread (Abstract).  However, it fails to teach that the tire tread is in a pneumatic tire for use in a passenger car.
Miyazaki teaches that rubber composition for tire treads can be used in pneumatic tires for passenger vehicles (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the tire tread of Akita in a pneumatic tire for use in a passenger car as noted by Miyazaki.  One would have been motivated to do so because it is the most common application of tire treads.
Response to Arguments
Applicant’s arguments received on June 30, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764